Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-9  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US 7312603).
Regarding claim 1, Luo et al. (hereafter Luo) at least at fig. 1-2 discloses a flexible sensor configured to detect a physical amount [current] of a measurement target [410] in a state surrounding [fig. 4] the measurement target, comprising:
a sensor cable [116] configured to detect the physical amount of the measurement target; and
[112] on which a base end portion [base end of 116, fig. 3] of the sensor cable is mounted, the holding portion having a groove portion [120 in 112, fig. 2B] in which a distal end portion [distal end of 116] of the sensor cable is fitted from a side surface [as shown], wherein the groove portion extends along [as shown] the side surface of the holding portion, the groove portion being exposed along a length direction [as shown] of the groove portion.
Regarding claim 4, Luo at least at fig. 1-2 discloses the flexible sensor according to claim 1, wherein in the sensor cable, a portion with a curvature larger [curvature, see fig. 3] than the curvature of the base end portion [no curvature, see fig. 3] is formed on the distal end portion.
Regarding claim 5, Luo at least at fig. 1-2 discloses the flexible sensor according to claim 1, wherein
the groove portion is formed having a same shape [circumferential shape as shown] as the shape of the distal end portion of the sensor cable.
Regarding claim 6, Luo at least at fig. 1-2 discloses the e flexible sensor according to claim 1, wherein
the holding portion has a recess portion [recess formed using 124, 128, fig. 2A] including at least a part of the groove portion [120]; and
the recess portion is formed shallower [shallow cutout then groove 120] than the groove portion and having a larger area than the groove portion.
Regarding claim 7, Luo at least at fig. 1-2 discloses the flexible sensor according to claim 1, wherein
[120] includes a first groove portion [for 130] formed on a front surface of the holding portion, and a second groove portion [for 131] formed on a rear surface of the holding portion; and
the distal end portion of the sensor cable is fitted into the first groove portion [for 130] or the second groove portion.
Regarding claim 8, Luo at least at fig. 1-2 discloses the flexible sensor according to claim 1, wherein
the distal end portion of the sensor cable has an identification portion [couple of horizontal marks as shown in fig. 2] by which a worker can identify that the distal end portion is fitted into the groove portion at a predetermined position.
Regarding claim 9, Luo at least at fig. 1-2 discloses the measuring apparatus comprising:
the flexible sensor according to claim 1; and
a measuring portion [clamp meter] configured to measure a physical amount [current] of the measurement target on a basis of a detection signal detected by the flexible sensor.
Regarding claim 10, Luo at least at fig. 1-2 discloses the flexible sensor according to claim 1, wherein the groove portion is exposed [as shown] from a front surface of the holding portion or a rear surface of the holding portion.
Regarding claim 11, Luo at least at fig. 1-2 discloses the e flexible sensor according to claim 10, wherein an entrance of the groove portion is in the side surface [as shown].

a sensor cable [16] configured to detect the physical amount of the measurement target; and
a holding portion [112] on which a base end portion of the sensor cable is mounted, the holding portion having a groove portion [120] in which a distal end portion of the sensor cable is fitted from a side surface [as shown], wherein the holding portion has a recess portion [recess formed using 124, 128, fig. 2A] including at least a part of the groove portion [120 in 112], and wherein the recess portion is formed shallower [shallow cutout then groove 120] than the groove portion and having a larger area [area of recess] than the groove portion.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 2 calling for a flexible sensor configured to detect a physical amount of a measurement target in a state surrounding the measurement target, comprising: a Rogowski coil has both end portions close to each other annularly in a state where the distal end portion is fitted into the groove portion, as further defined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 9, 2021